Exhibit 10.12

Summary of Compensation Payable to Named Executive Officers

Base Salary. The Compensation Committee (the “Committee”) of the Board of
Directors of Yahoo! Inc. (“Yahoo”) has approved the 2010 base salaries of
Yahoo’s principal executive officer, principal financial officer, and the other
executive officers who were named in the Summary Compensation Table of the
Company’s Proxy Statement filed with the Securities and Exchange Commission on
April 29, 2009 and who are currently employed by the Company (together, the
“Named Executive Officers”). The following table shows for each of the Named
Executive Officers the annual base salary for 2010, which will become effective
on April 1, 2010 (with the exception of the base salaries for Ms. Bartz and
Mr. Yang, which are unchanged from 2009):

 

Name and Principal Position

   Annual
Base
Salary ($)

Carol Bartz

Chief Executive Officer

   1,000,000

Jerry Yang

Chief Yahoo

   1

Timothy R. Morse

Executive Vice President and Chief Financial Officer

   525,000

Aristotle Balogh

Executive Vice President, Products and Chief Technology Officer

   575,000

Michael J. Callahan

Executive Vice President, General Counsel and Secretary

   475,000

Bonus. In addition to receiving a base salary, Yahoo’s Named Executive Officers
are also generally eligible to receive an annual bonus.

Yahoo’s Named Executive Officer bonuses for 2010 will be determined under
Yahoo’s Executive Incentive Plan. The Named Executive Officers’ respective
target bonus opportunities (expressed as a percentage of annual base salary)
under the Executive Incentive Plan for 2010 are as follows: Ms. Bartz - 200%,
Mr. Morse - 100%, Mr. Balogh - 100% and Mr. Callahan - 75%. Mr. Yang will not
participate in the Executive Incentive Plan. The Committee also has the ability
to award discretionary bonuses from time to time in circumstances the Committee
determines to be appropriate.

Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time at the discretion of
the Committee. Equity-based incentives granted by Yahoo to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.